                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

JOHN ELMY, individually and on                     )
behalf of all other similarly situated             )
persons,                                           )
                                                   )
     Plaintiffs,                                   )          NO. 3:17-cv-01199
                                                   )
v.                                                 )          JUDGE CAMPBELL
                                                   )          MAGISTRATE JUDGE FRENSLEY
WESTERN EXPRESS, INC., et al.,                     )
                                                   )
     Defendants.                                   )

                                         MEMORANDUM

         Pending before the Court is Plaintiffs’ Motion to Certify Counts 2, 3, 4, 5, 6, 7, and 8 as

 Rule 23(b)(3) Class Actions. (Doc. No. 425). Defendants filed a response in opposition (Doc. No.

 439), Plaintiffs filed a reply (Doc. No. 454), and Defendants filed a Sur-Reply (Doc. No. 462).

 Plaintiffs also filed a Motion to Strike Defendants’ Expert Report in Support of Defendants’

 Opposition to Plaintiffs’ Motion for Class Certification. (Doc. No. 466). Defendants filed a

 response in opposition (Doc. No. 464), and Plaintiffs filed a reply. (Doc. No. 468). For the reasons

 discussed below, Plaintiffs’ Motion to Certify will be GRANTED.

                                  I.      MOTION TO STRIKE

         Plaintiffs move to strike the expert report of Robert Crandall in support of Defendants’

 opposition to Plaintiffs’ motion for class certification on the grounds that Defendants failed to

 disclose Mr. Crandall as a witness or his report in violation of Federal Rule of Civil Procedure 26

 and that Mr. Crandall’s report does not meet the requirements of Federal Rule of Evidence 702.




     Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 1 of 17 PageID #: 5341
       Neither the Supreme Court nor the Sixth Circuit have decided whether a district court must

undertake a Daubert analysis at the class-certification stage when an expert's report is critical to

the class certification analysis. See Hicks v. State Farm Fire & Cas. Co., 965 F.3d 452, 465-66

(6th Cir. 2020) (citing Comcast v. Behrend, 569 U.S. 27, 39-40 (2013) and In re Carpenter Co.,

No. 14-0302, 2014 WL 12809636, at *3 (6th Cir. Sept. 29, 2014)). Here, the Court does not find

Mr. Crandall’s report critical to its class certification analysis. As such, the Court declines to

consider Plaintiffs’ motion to strike before ruling on the pending motion for class certification.

                                     II.     BACKGROUND

       The alleged facts underlying this litigation are set forth in detail in this Court's

Memorandum Opinion denying the motions to dismiss filed by Defendants Western Express, Inc.

(“Western” or “Western Express”) and New Horizons Leasing, Inc. (“New Horizons”). See Elmy

v. W. Express, Inc., No. 3:17-CV-01199, 2020 WL 1820100 (M.D. Tenn. Apr. 10, 2020). Because

the factual allegations are well-known to the parties or otherwise readily accessible, the Court

assumes familiarity with them and turns to the standards governing requests for class certification.

                 III.    APPLICABLE LAW ON CLASS CERTIFICATION

       To certify a class, the Court must be satisfied that the requirements of Federal Rule of Civil

Procedure 23(a) and at least one of Rule 23(b)'s provisions are met. See Comcast v. Behrend, 569

U.S. 27, 33-34 (2013). The party seeking class certification bears the burden of showing that the

requirements for class certification are met. Bridging Communities Inc. v. Top Flite Fin. Inc., 843

F.3d 1119, 1124 (6th Cir. 2016). In the present case, Plaintiffs rely on Rule 23(b)(3), which allows

for certification of a Rule 23(a)-compliant class if:

               the court finds that the questions of law or fact common to class
               members predominate over any questions affecting only individual
               members, and that a class action is superior to other available



                                                  2

  Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 2 of 17 PageID #: 5342
               methods for fairly and efficiently adjudicating the controversy. The
               matters pertinent to these findings include:

               (A) the class members' interests in individually controlling the
                   prosecution or defense of separate actions;

               (B) the extent and nature of any litigation concerning the
                   controversy already begun by or against class members;

               (C) the desirability or undesirability of concentrating the litigation
                   of the claims in the particular forum; and

               (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).

   A. Rule 23(a)

       To be certified, a class must satisfy the prerequisites set forth in Rule 23(a) of the Federal

Rules of Civil Procedure: that “(1) the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to the class; (3) the claims or defenses

of the representative parties are typical of the claims or defenses of the class; and (4) the

representative parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.

23(a); Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537 (6th Cir. 2012).

       1. Numerosity

       Rule 23(a)(1) requires that the class be so numerous that joinder of all members is

impracticable. “Generally, the number of members of the proposed class, if more than several

hundred, easily satisfies the requirements of Rule 23(a)(1).” Hosp. Auth. of Metro. Gov't of

Nashville & Davidson Cty., Tennessee v. Momenta Pharms., Inc., 333 F.R.D. 390, 403 (M.D.

Tenn. 2019) (citing Bacon v. Honda of Am. Mfg., Inc., 370 F.3d 565, 570 (6th Cir. 2004); Bittinger

v. Tecumseh Prods. Co., 123 F.3d 877, 884 n. 1 (6th Cir. 1997) (joinder of parties impracticable

for class with over 1100 members and “[t]o reach this conclusion is to state the obvious”)).



                                                  3

  Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 3 of 17 PageID #: 5343
Defendants do not appear to contest Plaintiffs' position on numerosity. Given that the class is

estimated to exceed 4,000 members (see Doc. No. 426 at 15), joinder is impracticable and the

requirements of Rule 23(a)(1) are met.

        2. Commonality

        Rule 23(a)(2) requires that there be “questions of law or fact common to the class.” Fed.

R. Civ. P. 23(a)(2). Plaintiffs must show that the class members' claims depend upon a common

contention of such a nature that it is capable of class-wide resolution. In re Whirlpool Corp. Front–

Loading Washer Prods. Liab. Litig., 722 F.3d 838, 852 (6th Cir. 2013). “Variation in the ancillary

details of the class members' cases is insufficient to defeat certification, as long as ‘[i]t is unlikely

that differences in the factual background of each claim will affect the outcome of the legal issue.’”

Grae v. Corr. Corp. of Am., 330 F.R.D. 481, 501 (M.D. Tenn. 2019) (quoting Bacon, 370 F.3d at

570). For the reasons discussed below in the Court’s analysis of Rule 23(b)(3)’s predominance

requirement, see Part III(B)(1), the Court concludes Plaintiffs have met the commonality

prerequisite of Rule 23(a)(2). See Cahoo v. Fast Enterprises LLC, 508 F. Supp. 3d 138, 160 (E.D.

Mich. 2020) (noting that the predominance test is “more demanding” than the commonality

determination).

        3. Typicality

        “Typicality is met if the class members' claims are fairly encompassed by the named

plaintiffs' claims.” Grae, 330 F.R.D. at 501. “This requirement ensures that the class

representative's interests are aligned with the interests of the represented class members so that, by

pursuing its own interests, the class representative also advocates the interests of the class

members.” Id. (citing In re Whirlpool Corp., 722 F.3d at 852–53). “Thus, a plaintiff's claim is

typical if it arises from the same event or practice or course of conduct that gives rise to the claims



                                                   4

  Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 4 of 17 PageID #: 5344
of other class members and if his claims are based on the same legal theory.” Id. (citing In re Am.

Med. Sys., Inc., 75 F.3d 1069, 1082 (6th Cir. 1996)). However, “a representative's claim need not

always involve the same facts or law, provided there is a common element of fact or law.” Beattie

v. CenturyTel, Inc., 511 F.3d 554, 561 (6th Cir. 2007) (quoting Senter v. Gen. Motors Corp., 532

F.2d 511, 525 n. 31 (6th Cir. 1976)).

       Plaintiffs assert that the claims of the Named Plaintiffs are typical of the proposed class

because they arise from the same factual circumstances – that Defendants induced them to sign

substantively identical contracts and leases for the Owner Operator program through the same

misrepresentations regarding the amounts they would be compensated. (Doc. No. 426 at 16).

Defendants argue that the Named Plaintiffs’ claims are not typical of the purported class members

because of factual differences; namely that some drivers were paid on a percentage of gross

revenue basis whereas the Named Plaintiffs were paid on a per-mile basis and some drivers did

not see Defendants’ ads. (Doc. No. 439 at 19-20).

       “Rule 23's typicality requirement is not an ‘identicality’ requirement” and “[t]he threshold

for satisfying the typicality prong is a low one.” Salvagne v. Fairfield Ford, Inc., 264 F.R.D. 321,

328 (S.D. Ohio 2009). Here, while there may be factual discrepancies, Defendants do not challenge

that the Named Plaintiffs and the putative class members raise the same claims arising out of their

work under substantially identical leases and contract hauling agreements. The Court concludes

Plaintiffs have met the typicality prerequisite of Rule 23(a)(3).

       4. Adequacy of Representation

       The adequacy requirement of Rule 23(a)(4) requires that the “representative parties will

fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The two criteria

for determining whether class representatives are adequate, as required for class certification, are



                                                  5

  Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 5 of 17 PageID #: 5345
(1) the representatives must have common interests with unnamed members of the class, and (2)

it must appear that the representatives will vigorously prosecute the interests of the class through

qualified counsel. See Momenta Pharms., Inc., 333 F.R.D. at 405 (citing Senter, 532 F.2d at 525).

       Plaintiffs assert that the interests of the Named Plaintiffs are not in conflict with the other

unnamed class members, and that the Named Plaintiffs possess the same interests and suffer the

same injuries as the unnamed class members. (Doc. No. 426 at 17). Plaintiffs also assert that the

Named Plaintiffs have demonstrated their willingness and ability to vigorously prosecute the

action on behalf of the class, noting that they have provided declarations in support of motions,

responded to written discovery, and expressed a willingness to be deposed as representatives of

the class. Additionally, Plaintiffs contend that class counsel has demonstrated their ability and

commitment to vigorously represent the interests of the class and have substantial experience

handling large employment class actions. (Doc. No. 426 at 17).

       Defendants do not dispute that the Named Plaintiffs have interests aligned with, rather than

antagonistic to, the interests of the unnamed class members. Nor do Defendants challenge the

competency of class counsel. Rather, Defendants assert that the Named Plaintiffs are not adequate

representatives because they are not typical members of the putative class. (Doc. No. 439 at 21-22

(“Plaintiffs are not typical of the members of the putative class, and therefore, cannot adequately

represent the interests of the class.”)). Defendants are correct that “[t]ypicality merges somewhat

with the first part of the test for adequate representation because ‘in the absence of typical claims,

the class representative has no incentives to pursue the claims of the other class members.’” In re

Mut. Sav. Bank Sec. Litig., 166 F.R.D. 377, 382 (E.D. Mich. 1996) (quoting In re American

Medical Systems, Inc., 75 F.3d at 1083). However, having already found that the typicality prong




                                                  6

  Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 6 of 17 PageID #: 5346
is satisfied in the present case, the Court is not persuaded by Defendants’ argument and concludes

Plaintiffs have met the adequacy prerequisite of Rule 23(a)(4).

   B. Rule 23(b)

       “Rule 23(b)(3) classes ... must meet predominance and superiority requirements, that is,

‘questions of law or fact common to class members [must] predominate over any questions

affecting only individual members’ and class treatment must be ‘superior to other available

methods.’” Sandusky Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 466

(6th Cir. 2017). “Moreover, although not explicitly stated in Rule 23 ‘the class definition must be

sufficiently definite so that it is administratively feasible for the court to determine whether a

particular individual is a member of the proposed class.’” Lyngaas v. Ag, 992 F.3d 412, 428 (6th

Cir. 2021) (quoting Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537 (6th Cir. 2012)).

       1. Predominance

       “To meet the predominance requirement, a plaintiff must establish that issues subject to

generalized proof and applicable to the class as a whole predominate over those issues that are

subject to only individualized proof.” Hicks v. State Farm Fire & Cas. Co., 965 F.3d 452, 459–60

(6th Cir. 2020); see Young, 693 F.3d at 544 (“While the commonality element of Rule 23(a)(2)

requires showing one question of law or fact common to the class, a Rule 23(b)(3) class must show

that common questions will predominate over individual ones.”) (emphasis in original). “The

Supreme Court has emphasized that ‘Rule 23(b)(3) requires a showing that questions common to

the class predominate, not that those questions will be answered, on the merits, in favor of the

class.’” Bridging Communities Inc. v. Top Flite Fin. Inc., 843 F.3d 1119, 1124 (6th Cir. 2016)

(quoting Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 459 (2013)) (emphasis




                                                7

  Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 7 of 17 PageID #: 5347
in original). “Common questions are those ‘that can be proved through evidence common to the

class.’” Id. (quoting In re Whirlpool Corp., 722 F.3d at 858).

       “The predominance inquiry begins with the elements of the underlying cause of action.”

Momenta Pharms., Inc., 333 F.R.D. at 406 (citing Erica P. John Fund, Inc. v. Halliburton Co.,

563 U.S. 804, 809 (2011)). However, Plaintiffs seeking class certification based on predominance

do not need to prove that each element of a claim can be established by class-wide proof, rather

they need to prove that common questions predominate over questions affecting only individual

class members. See Weiner v. Tivity Health, Inc., 334 F.R.D. 123, 131 (M.D. Tenn. 2020) (citing

Bridging Communities Inc., 843 F.3d at 1124).

       a. Count Two: Fraud About the Owner Operator Program

       Plaintiffs’ fraud claim is based on Defendants’ allegedly fraudulent inducement of drivers

to enter into the Owner Operator program. This claim requires Plaintiffs to show “that the

defendant (1) made a false statement concerning a fact material to the transaction (2) with

knowledge of the statement’s falsity or utter disregard for its truth (3) with the intent of inducing

reliance on the statement, (4) the statement was reasonably relied upon, and (5) an injury resulted

from this reliance.” Baugh v. Novak, 340 S.W.3d 372, 388 (Tenn. 2011) (citation omitted).

       Plaintiffs argue that common questions predominate with respect to this claim because (1)

whether Defendants’ statements were false, (2) with knowledge of the statement’s falsity or utter

disregard for its truth, (3) with the intent of inducing reliance on the statement, and (4) the

statement was reasonably relied upon are all issues that can be proved through common class-wide

proof. In support, Plaintiffs note that Defendants’ knowledge and intent are facts that are common

to the class. Plaintiffs contend that Defendants made essentially the same statements to all class

members over the class period through a “standardized sales pitch” and produce evidence that



                                                 8

  Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 8 of 17 PageID #: 5348
Defendants exposed the class members to generally uniform representations regarding the weekly

take home pay Lease Operators could anticipate, the number of miles a Lease Operator would

expect to be offered on a weekly basis, and the pay they would receive per mile. (Doc. No. 426-

1). They assert that the element of reliance may be presumed class-wide, and thereby obviating the

need for an individualized inquiry of each class member’s reliance, where, as here, there are

uniform presentations of allegedly misleading information through documents. See Bearden v.

Honeywell Int’l Inc., 720 F. Supp. 2d 932, 945 (M.D. Tenn. 2010); Stanich v. Travelers Indemnity

Co., 249 F.R.D. 506, 518 (N.D. Ohio 2008). Additionally, Plaintiffs argue that they can prove their

fraud damages on a class wide basis because Defendants’ pay records reflect the miles that drivers

drove each week and their weekly earnings such that a mathematical computation can be used to

determine the difference between what Defendants actually paid drivers and what drivers would

have earned at the rates promises by Defendants. (Doc. No. 426 at 24).

       In their response, Defendants assert that the issues of (1) which ads were viewed/what

representation were made and when and (2) whether a driver acted reasonably in relying on the

ads are subject to individualized proof because the ads had substantively different content and

whether reliance was reasonable requires consideration of each driver’s specific circumstances and

experience in the industry. (Doc. No. 439 at 24-25).

       The Court finds that common issues predominate for Plaintiffs’ fraud claim. The nature of

misrepresentations Defendants allegedly made to the class members in the present case are

fundamentally the same – that Defendants’ lease purchase program offered income and mileage

opportunities with an average of 2400-2700 miles per week or $1.45-$1.85 cents per mile, and

Plaintiffs have presented evidence that members of the class received materially uniform

misrepresentations from Defendants. See Lichoff v. CSX Transp., Inc., 218 F.R.D. 564, 571 (N.D.



                                                9

  Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 9 of 17 PageID #: 5349
Ohio 2003) (“Fraud claims ‘based on uniform misrepresentations made to all members of the class’

are appropriate for class certification, but where there are ‘material variations in the nature of the

misrepresentations made to each member of the proposed class,’ certification is improper.”)

(quoting Moore v. PaineWebber, Inc., 306 F.3d 1247, 1253 (2d Cir. 2002)).

       b. Count Three: Misrepresentation About the Owner Operator Program

       Plaintiffs assert that their negligent misrepresentation claim is certifiable for the same

reasons and to the same extent as the fraud claim because whether Defendants acted intentionally

or negligently turns on the evidence of Defendants’ knowledge and can be established on a class-

wide basis without testimony from the individual class members. (Doc. No. 426 at 25). Defendants

assert that class certification on Plaintiffs’ negligent misrepresentation claim should be denied for

the reasons they contend class certification on Plaintiffs’ fraud claim fails. (Doc. No. 439 at 27).

For the same reasons the Court found common issues predominate for Plaintiffs’ fraud claim, the

Court finds that common issues predominate for Plaintiffs’ negligent misrepresentation claim.

       c. Count Four: Procedural and Substantive Unconscionability

       Plaintiffs assert that the question of procedural unconscionability is common to the class

and appropriately decided on a class-wide basis because the circumstances at the time the parties

executed the Contract and Lease (together the “Agreement”) are the same for the class. (Doc. No.

426 at 27-28). In support, they produce evidence that Defendants set forth the Agreements on an

integrated series of pre-printed forms and did not allow for negotiation; that Defendants required

drivers to sign the Western Contract as a condition of signing the New Horizons Lease; that

Defendants did not give drivers the actual Agreements to review, but instead required them to

review the lengthy Agreements on their cell phones; and that Defendants only offered drivers one-

way transportation to the place of signing giving drivers no practical way home if they refused to



                                                 10

 Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 10 of 17 PageID #: 5350
sign. (Id. at 27 (citing Doc. No. 426-2 ¶¶ 11-17; Doc. No. 426-3 ¶¶ 10-15; Doc. No. 426-6 ¶¶ 11-

17; Doc. No. 426-5 ¶¶ 10-17; Doc. No. 426-9 ¶¶ 10-16)). Plaintiffs argue that substantive

unconscionability is common to the class and appropriately decided on a class-wide basis because

the terms of the Agreement are the same for the class. (Id. at 27-28).

        In their response, Defendants assert that individualized inquiries will predominate over

common questions for Plaintiffs’ procedural unconscionability claim because some drivers felt

like they had “ample time” to look at the Agreement before they signed. (Doc. No. 439 at 28-29;

Doc. No. 439-5 ¶ 9; Doc. No. 439-7 ¶ 9; Doc. No. 439-13 ¶ 9; Doc. No. 439-14 ¶ 9; Doc. No. 439-

9 ¶ 9; Doc. No. 439-11 ¶ 9; Doc. No. 439-4 ¶ 9; Doc. No. 439-6 ¶ 8; Doc. No. 439-12 ¶ 9; Doc.

No. 439-16 ¶ 10; Doc. No. 439-15 ¶ 10). Defendants also assert that substantive unconscionability

would need to be analyzed on an individualized basis because there are different versions of the

contract documents. (Doc. No. 439 at 28; Doc. No. 439-2 ¶ 15).

        In their reply, Plaintiffs assert that the questions of how long drivers had to review the

agreements and the adequacy of that amount of time does not need to be resolved at the class

certification stage. Rather, Plaintiffs contend that they have met the requirement for class

certification by presenting sufficient evidence to show that a fact finder could decide the issue of

procedural unconscionability in favor of Plaintiffs based on common evidence. (Doc. No. 454 at

12). Plaintiffs argue that common questions also predominate their substantive unconscionability

claim, noting that Defendants fail to identify any differences between the different variations of

the contract. (See id. at 12-13). Plaintiffs argue that this is because there are no material differences

between the versions of the Agreements, asserting that the allegedly unconscionable provisions of

the Agreements exist in all of the Agreements Defendants produced in discovery. (Id. at 13

(“Therefore, if the Court finds the relevant terms substantively unconscionable, the similar terms



                                                   11

 Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 11 of 17 PageID #: 5351
in the Agreements of the class members are equally unconscionable.”). Based on the foregoing,

the Court finds that Plaintiffs have met their burden of showing that common questions

predominate for their unconscionability claims.

       d. Count Five: Unjust Enrichment due to Employee Misclassification

        Plaintiffs assert a claim for unjust enrichment if the Court finds the Agreement is

unconscionable and, therefore, unenforceable. A claim for unjust enrichment requires proof of:

               (1) a benefit conferred upon the defendant by the plaintiff; (2)
               appreciation by the defendant of such benefit; and (3) acceptance of
               such benefit under such circumstances that it would be inequitable
               for [defendant] to retain the benefit without payment of the value
               thereof.

Freeman Indus., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 525 (Tenn. 2005). Plaintiffs argue

that the question of whether Defendants were unjustly enriched by their use of the Agreements can

be proved through generalized class-wide proof. (See Doc. No. 426 at 28). Specifically, Plaintiffs

assert that, because the Agreements were the same for all class members, the question of whether

the Agreements conferred a benefit upon Defendants is common to the class. Plaintiffs further

assert that the question of whether Defendants appreciated the benefits received by virtue of the

Agreements and accepted those benefits under the circumstances that make retention of the

benefits unconscionable turns on Defendants’ knowledge and the circumstances surrounding their

use of the Agreements, which are facts that are also common to the class. (Id. at 28-29).

       In their response, Defendants assert the issues of whether the drivers were misclassified

and whether plaintiffs conferred a benefit on Defendants that would be inequitable for them to

retain would need to be analyzed on an individualized basis. (Doc. No. 439 at 30-31). In their

reply, Plaintiffs note that the Court already determined that the misclassification question is

common to the class when it certified the FLSA collective action in this case. (Doc. No. 454 at 13



                                                  12

 Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 12 of 17 PageID #: 5352
(citing Doc. No. 166)). Plaintiffs argue that determining the benefit conferred upon Defendants by

the alleged misclassification is susceptible to class-wide proof, asserting that evidence of the

operating expenses that Plaintiffs claim Defendants unlawfully shifted onto the drivers as a result

of the misclassification can be found in each driver’s weekly settlement, which will allow the

calculation of the profits to be disgorged. (Id. at 14). The Court finds that common issues

predominate for Plaintiffs’ unjust enrichment claim.

       e. Count Six: Federal Forced Labor

       To establish a claim under the federal Forced Labor statute, 18 U.S.C. § 1589, Plaintiffs

must show that Defendants knowingly provided or obtained their labor or services by means of

“serious harm or threats of serious harm,” “the abuse or threatened abuse of law or legal process,”

or “any scheme, plan, or pattern intended to cause [them] to believe that, if [they] did not perform

such labor or services, that [they] or another person would suffer serious harm or physical

restraint.” 18 U.S.C. § 1589(a). The statute defines serious harm as “any harm, whether physical

or nonphysical, including psychological, financial, or reputational harm, that is sufficiently

serious, under all the surrounding circumstances, to compel a reasonable person of the same

background and in the same circumstances to perform or to continue performing labor or services

in order to avoid incurring that harm.” 18 § 1589(c)(2).

       Plaintiffs assert that if the jury finds that the threat of harm contained in Plaintiffs’

Agreements was sufficiently coercive to force workers to work for Defendants, that finding would

apply on a class-wide basis as class members signed substantially similar Contracts and Leases.

(Doc. No. 426 at 30). Plaintiffs also assert that the question of whether Defendants knowingly

benefitted from the threats can be answered on a class-wide basis because it turns on Defendants’

records, knowledge, and intent in drafting and utilizing the Contract and Lease. (Id. at 31).



                                                13

 Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 13 of 17 PageID #: 5353
       In their response, Defendants contend that “[w]hether a reasonable person would feel

coerced to continue based on the terms of the agreements, is undoubtedly an individualized

inquiry, which would again be required to determine whether any Driver continued working

against their will because they felt threatened with serious financial harm.” (Doc. No. 439 at 33).

       The question of whether a threat of harm is sufficiently coercive is evaluated according to

an objective “reasonable person” standard. 18 § 1589(c)(2). As a result, contrary to Defendants’

position, there will be no need for individual inquiries to determine whether the threat of harm

contained in Plaintiffs’ Agreements was sufficiently coercive to force workers to work for

Defendants. See e.g., Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 459 (2013)

(“Because materiality is judged according to an objective standard, the materiality of Amgen's

alleged misrepresentations and omissions is a question common to all members of the class.”). The

Court finds that Plaintiffs have met the predominance requirement for their forced labor claim.

       f. Count Seven: Truth in Leasing Act Violations

       Plaintiffs assert that the issue of whether the Lease and Contract violate the Truth in

Leasing Act, 49 U.S.C. § 14704 (“TILA”), is subject to generalized proof and applicable to the

class as a whole because Defendants entered into substantively identical Contracts and Leases with

all Plaintiffs. (Doc. No. 426 at 32). Accordingly, Plaintiffs argue that the fact finder can look at

one Contract and Lease and decide for the entire class whether the Contract and Lease violated the

TILA. (Doc. No. 426 at 32 (citing Davis v. Colonial Freight Sys., Inc., No. 3:16-CV-674, 2018

WL 11225871, at *10 (E.D. Tenn. Mar. 2, 2018) (“[T]he issue of whether the [Agreements] violate

the [TILA] regulations is subject to generalized proof and applicable to the class as a whole. This

generalized issue of liability predominates over issues subject to individualized proof.”)).




                                                14

 Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 14 of 17 PageID #: 5354
       In their response, relying exclusively on out of circuit authority, Defendants argue that

certification of Plaintiffs’ TILA claim is not proper due to differences in individualized damages.

(See Doc. No. 439 at 34-35 (citing Owner-Operator Indep. Drivers Ass’n v. New Prime, Inc., 339

F.3d 1001, 1012 (8th Cir. 2003) and Owner Operator Indep. Drivers Ass’n v. FFE Transp. Servs.,

245 F.R.D. 253 (N.D. Tex. 2007)). However, “individual damages calculations do not preclude

class certification under Rule 23(b)(3)” in the Sixth Circuit. Hicks, 965 F.3d at 460. Accordingly,

the Court finds that common issues predominate for Plaintiffs’ TILA claim.

       g. Count Eight: Breach of Contract with Respect to Compensation Schedule

       To establish a claim for breach of contract under Tennessee law, Plaintiffs must establish:

(1) the existence of an enforceable contract, (2) nonperformance amounting to a breach of the

contract, and (3) damages caused by the breach. See Ingram v. Cendant Mobility Fin. Corp., 215

S.W.3d 367, 374 (Tenn. Ct. App. 2006). Plaintiffs assert that common questions predominate with

respect to this claim because all class members signed substantially the same Contract Hauling

Agreement with the same compensation terms and were all compensated by Defendants in the

same way. (Doc. No. 426 at 34).

       Defendants argue that the issue of breach will be subject to only individualized proof

because not all drivers had the same versions of the contract or were paid under the same

compensation structure. (Doc. No. 439 at 36). In their reply, Plaintiffs reiterate that to determine

whether the contract was breached and how much a driver is due for that breach is simply a matter

of determining the number of miles driven each week as reported on driver’s weekly settlement

sheets and recalculating the amount that should have been paid for those miles under the wage

term in the Contract. (Doc. No. 454 at 19). The Court finds that Plaintiffs have met the

predominance requirement for their breach of contract claim.



                                                15

 Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 15 of 17 PageID #: 5355
        2. Superiority

        To satisfy the superiority requirement, Plaintiffs must demonstrate that “a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

R. Civ. P. 23(b)(3). In undertaking this analysis, the Court examines four factors:

                (A) The class members' interests in individually controlling the
                prosecution or defense of separate actions; (B) the extent and nature
                of any litigation concerning the controversy already begun by or
                against class members; (C) the desirability or undesirability of
                concentrating the litigation of the claims in the particular forum; and
                (D) the likely difficulties in managing a class action.

The Court finds that these factors weigh in favor of class certification. First, the relatively small

amount of individual damages and the similarity of claims give class members little interest in

individually controlling separate actions. Second, concentration of these claims in this Court is

desirable, as it will streamline the resolution of the claims and conserve judicial and litigation

resources. Finally, the Court is aware of no particular difficulties associated with the management

of this class action, especially given the current stage of the litigation. Thus, for purposes of Rule

23(b)(3), a class action is superior to other methods of adjudication in the instant case.

        3. Class Definition and Ascertainability of the Class

        Under the ascertainability requirement, Plaintiffs must show “that the members of the class

[are] capable of specific enumeration.” In re Flint Water Cases, 499 F. Supp. 3d 399, 425–26

(E.D. Mich. 2021) (quoting Cole v. City of Memphis, 839 F.3d 530, 542 (6th Cir. 2016) (emphasis

in original). This requirement is satisfied with a class description that is sufficiently definite so that

it is administratively feasible for a court to determine whether a particular individual is a member

by reference to objective criteria. See Cole, 839 F.3d. at 541; Young, 693 F.3d at 538–39.

        In the present action, Plaintiffs seeks to certify a class with the following description:




                                                   16

 Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 16 of 17 PageID #: 5356
               All truck drivers who leased a truck from New Horizons Leasing,
               Inc. to drive for Western Express, Inc. who executed a Contract
               Hauling Agreement at any time during the period from the inception
               of the Owner Operator Program in 2014 up through the date of final
               judgment herein.

(Doc. No. 425). The Court agrees with Plaintiffs that the class definition is both definite and relies

upon objective criteria to determine membership. Specifically, membership in the class is

determinable through records maintained by Defendants. (See id. at 18). The Court notes that

Defendants do not raise any objection relating to the ascertainability requirement. (See Doc. Nos.

439, 462). As such, the Court finds that the definition the class is sufficiently definite. With that,

the Plaintiffs have carried their burden in establishing that their proposed class should be certified

under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure.

       An appropriate order will enter.
                                                          ________________________________
                                                          WILLIAM L. CAMPBELL, JR.
                                                          UNITED STATES DISTRICT JUDGE




                                                 17

 Case 3:17-cv-01199 Document 481 Filed 07/27/21 Page 17 of 17 PageID #: 5357
